Mr. Justice Sears delivered the opinion of the court. Appellant, who is a dentist, brought this action to recover for his professional services rendered for appellee and the wife and children of appellee. The evidence established, without any conflict, that appellant was a practicing dentist, graduate of the Chicago College of Dental Surgery and Lake Forest University; that he had procured the license or certificate required by statute from the State Board of Dental Examiners, and that such certificate was dated Mav 17, 1892, and recorded in the office of the county clerk of Cook county on November 19, 1892. There was no dispute as to the amount and value of the services rendered by appellant. The amount due is $158. -The only defense interposed was that by force of the statute appellant had forfeited his license by failure to register the same with the county clerk of Cook count}*- during the period of six months after its issue by the State Board of Dental Examiners. The cause was submitted to the court for trial without a jury. The court found the issues for the defendant below, appellee here. We are of opinion that the court erred in holding that upon the evidence in this record the appellant could not recover.for his services rendered. The provision of the statute relied upon in defense is section 10 of the act regulating the practice of dentistry, which was enacted in 1881, and is as follows: “ Any person who shall be licensed by said board to practice dentistry shall cause his or her license to be registered with the county clerk of any county or counties in which such person may desire to engage in the practice of dentistry, and the county clerks of the several counties in the state shall charge, for registering such license, a fee of twenty-five cents for each registration. Any failure, neglect or refusal on the part of any person holding such license to register the same with the county clerk, as above directed, for a period of six months, shall work a forfeiture of the license, and no license, when once forfeited, shall be restored, except upon the payment to the said board of examiners of the sum of $25, as a penalty for such neglect, failure or refusal.” Evidently the General Assembly intended to impose the forfeiture upon one who should hold the certificate or license for a period of six months after receiving the same. The act does not provide that the forfeiture shall apply if no registry is made within six'months from date of issue of license. A later modification of the act, enacted in 1899, does so provide (see paragraph 44, Chap. 91, R. S. 1899), but at the time in question the act merely imposed a forfeiture upon one “ holding ” the license for six months ■without registering it. There is no evidence in this record to determine when appellant received his license. It may have been within six months of the date of its registry with the county clerk. The presumption is, in the absence of proof to the contrary, that it was within that period, for the presumption is in favor of the legality and. regularity of the proceeding. Williams v. People, 20 Ill. App. 92; City v. Wood, 24 Ill. App. 40; American, etc., Bank v. Gregg, 37 Ill. App. 425; Shendorf v. Gorman, 86 Ill. App. 279; Munroe v. Finno, 87 Ill. App. 655. In Williams v. People, supra, this court, through Mr. Justice McAllister, said: “ After a somewhat thorough examination of the authorities and full consideration, we are of opinion that the rules with their proper distinctions may be thus stated: Where the question of license or qualification of a physician arises collaterally in a civil action- between party and party, or between the doctor and the one who employed him, then the license or due qualification under the statute to practice, will be presumed. McPherson v. Cheadell, 24 Wend. 15; Thompson v. Sayre, 1 Denio, 175; Pearce v. Whale, 5 Barn. & Gres., 38 Id. 758.” If the license was registered within six months of the time of receipt of it by appellant, then we are of opinion that it was not within the provision of the statute for forfeiture. The legislature evidently so interpreted its act, for it afterward modified it so as to provide that registry must be within six months of the date of the issue of the license — a modification which was entirely superfluous if the contention of the learned counsel for the appellee is correct. We are of opinion that no forfeiture herein is shown as a defense to this suit. The trial was by the court without a jury. The amount due is undisputed. ISTo defense was established. The court should have found the issues for the appellant and he should have had judgment for §158. Therefore the judgment will be reversed and judgment will be entered, in this court for $158 and costs against appellee. Reversed, and judgment in this court.